Citation Nr: 0510220	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  94-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent 
for right inguinal hernia, status post herniorrhaphy, 
subsequent to April 14, 1997.

2.  Entitlement to an initial, compensable rating for right 
inguinal hernia, status post herniorrhaphy, prior to April 
14, 1997.

3.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of a 60 percent rating for right 
inguinal hernia, status post herniorrhaphy.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

In December 1999 the Board, in part, remanded the case to the 
RO for further development.  The Board remanded the case 
again in January 2004 for clarification of the issues on 
appeal and to schedule the veteran for a hearing before a 
Veterans Law Judge at the RO.  The veteran withdrew the 
request for a hearing in June 2004.  Also, in a June 2004 
statement, the veteran responded to the request to clarify 
the issues on appeal.  Therefore, the issues for 
consideration are listed on the face of this decision.


FINDINGS OF FACT

1.  Prior to April 14, 1997, the veteran's right inguinal 
hernia was not manifested by residuals or recurrences.

2.  As of April 14, 1997, the veteran's right inguinal hernia 
was shown to be inoperable. 

3.  On April 14, 1997, it was factually ascertainable that 
the veteran's service-connected right inguinal hernia 
increased to a degree of 60 percent.  


CONCLUSIONS OF LAW

1.  Prior to April 14, 1997, the criteria for entitlement to 
a compensable rating for a right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

2.  As of April 14, 1997, the criteria for entitlement to a 
60 percent rating and no more have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).

3.  An effective date earlier than April 14, 1997 for the 
grant of a 60 percent rating for a right inguinal hernia is 
not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2003, as well as by the discussions 
in the October 1997, January 1998, October 1998, December 
2000, and June 2003 supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish entitlement to increased 
ratings and an earlier effective date for an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice in 
May 2003, subsequent to the denial of the claims.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  After 
receipt of the content-complying in May 2003, his claims were 
readjudicated based upon all the evidence of record as 
evidenced by the June 2003 SSOC.  There is no indication that 
the disposition of his claims would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, and private treatment reports.  There is 
no indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded a VA examination in May 
2000 and a copy of the report is associated with the file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Factual Background

On January 22, 1992, VA received a completed VA Form 21-526 
(Application for Compensation or Pension).  However, the 
veteran did not specify that he wished to claim service 
connection for a right inguinal hernia.

A VA examination of July 1992 revealed a history of right 
inguinal herniorrhaphy in 1963 with subsequent revision in 
1967, and no residuals or recurrences.  There were no hernias 
found on examination.

In a September 1993 statement, the veteran specifically 
referred to the right inguinal hernia.  By rating action of 
March 1994, service connection was established for right 
inguinal hernia.  A noncompensable rating was assigned, 
effective January 22, 1992.  The veteran appealed the 
decision.  

In connection with the appeal, the veteran testified before a 
hearing officer at the RO in October 1994.  The veteran 
indicated that there was not a hernia, but that the scar 
tissue caused discomfort.  

In an October 1997 letter, a private physician stated that he 
saw the veteran for the hernia that had been bothering him 
since April 1997.  The veteran was referred to another 
physician who confirmed that the recurrent hernia was 
nonreducible, large, and painful.  It was noted that the last 
repair was accomplished in the 1960s and there was some 
concern over proceeding with a laparoscopic repair.  Records 
of the April 14, 1997 and April 30, 1997 visits to both 
physicians are associated with the file.  

In August 1997, the RO assigned a 30 percent evaluation for 
the service-connected disability, effective April 14, 1997.  
The veteran appealed the effective date assigned for the 30 
percent disability rating.  

VA examinations were conducted in July 1998 and May 2000.  In 
July 1998, the veteran reported that he did not have problems 
until two years prior when he started experiencing right 
inguinal pain.  At the time, he complained of right groin 
pain and a bulge that affected his movement such as walking 
and lifting.  

The examiner noted hyperextreme tenderness with insertion of 
the finger into inguinal canal that made further examination 
in the standing position difficult through the canal.  There 
was a bulge in the right inguinal area that was tender and 
nonreducible.  The examination of the veteran in the supine 
position revealed a complex bulge in the right inguinal area 
that was tender and nonreducible.  The examiner commented 
that part of the bulge felt superficial and that some of it 
may be deeper.  Coughing did not cause additional protrusion, 
standing or supine.  The examiner also noted a six inch scar 
in the right inguinal area.  The examiner diagnosed status 
post multiple right inguinal herniorrhaphies with three 
recurrences, and right groin pain and mass.  The determined 
that the right groin pain and mass were not secondary to 
incarcerated recurrent inguinal hernia.  Also, the examiner 
ruled out additional complex adhesions and painful scar 
tissue.  

In May 2000, it was noted that the hernia was inoperable due 
to comorbid conditions.  On examination, there was a tennis 
ball sized hernia on the right inguinal side that was 
reducible.  The site was moderately tender upon palpation, 
but lymph nodes were not noted.  The examiner noted a history 
of the right side hernia getting larger and more painful.  

In a December 2000 rating decision, the RO assigned a 60 
percent evaluation for the service-connected disability, 
effective April 14, 1997.  



Higher Initial Ratings for Right Inguinal Hernia, Status Post 
Herniorrhaphy, Subsequent and Prior to April 14, 1997

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
demonstrates that an increase in disability was only shown on 
April 14, 1997.  

Service connection is in effect for a right inguinal hernia 
and is rated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  A noncompensable rating is assigned 
when the inguinal hernia is not operated, but remediable or 
when the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is assigned for a 
postoperative recurrent inguinal hernia, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
assigned for an inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A maximum rating of 60 
percent is assigned for an inguinal hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  

The 1992 VA examination was entirely negative for reported 
recurrences and hernias were not found.  Further, when 
examined in 1992 and testifying before a hearing officer in 
1994, the veteran reported that there had not been any 
recurrences.  Therefore, it is reasonable to find that prior 
to April 14, 1997, the disability picture presented involved 
an inguinal hernia not operated, but remediable or when the 
hernia is small, reducible, or without true hernia 
protrusion.  Therefore, for the period prior to April 14, 
1997, the assignment of a noncompensable rating is 
appropriate, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.

The first documented reference to the hernia as inoperable 
appears in the records dated in April 1997 when the physician 
expressed concern about proceeding with a laparoscopic 
repair.  Therefore, as of April 14, 1997, the disability 
picture presented met the criteria for a 60 percent rating 
under Diagnostic Code 7338.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7338 
do not provide a basis to assign evaluations higher than 
those assigned for the periods prior to and after April 14, 
1997.  

As discussed, the criteria for a 60 percent rating were met 
as of April 14, 1997 and that prior to that date, the 
disability picture did not show that the degree of disability 
warranted a compensable rating.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Clearly, the 60 percent rating assigned for the hernia as of 
April 14, 1997 contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  However, there is no indication that the 
veteran's right inguinal hernia results in any greater degree 
of interference with employment.  Hence, the Board finds that 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's right inguinal 
hernia.  These records do not indicate or contain references 
to frequent hospitalization for treatment of the disability.  
Moreover, the disability is not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for the Assignment of a 60 Percent 
Rating for Right Inguinal Hernia, Status Post Herniorrhaphy

Here, the veteran argues that the rating should be effective 
as of 1992, the date that he filed the initial claim of 
service connection. 

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In this case, the veteran expressed his disagreement with the 
initial rating assigned in 1994.  However, prior to April 14, 
1997, the evidence was negative for residuals or recurrences.  
The veteran complained of discomfort from scar tissue, but 
not of a recurrence when he testified in October 1994.  As 
noted, the first documented reference to the hernia as 
inoperable appears in the records dated in April 1997 when 
the physician expressed concern about proceeding with a 
laparoscopic repair.  Therefore, as of April 14, 1997, it was 
factually ascertainable that the criteria for a 60 percent 
rating had been met.  The April 14, 1997 effective date is 
proper, and the appeal is denied.  

Although the veteran disagreed with the initial rating 
assigned, an increase in disability was first shown in April 
1997.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating greater than 60 percent for 
right inguinal hernia, status post herniorrhaphy, subsequent 
to April 14, 1997 has not been established, and the appeal is 
denied.  

Entitlement to an initial, compensable rating for right 
inguinal hernia, status post herniorrhaphy, prior to April 
14, 1997 has not been established, and the appeal is denied.  

Entitlement to an effective date prior to April 14, 1997 for 
the assignment of a 60 percent rating for right inguinal 
hernia has not been established, and the appeal is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


